DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12, and 14-20 are pending.

Allowable Subject Matter
Claims 1-12, and 14-20 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display substrate wherein 
the additional resistor is provided between the driving transistor and the substrate.

The most relevant prior art is Chae (US 2014/0240305) in view of Jeong (US 2013/0222356), Lee (US 2021/0210585), Byun (US 2020/0273940), and Kim (2012/0050344). 
Chae teaches the display substrate of Claim 1 including 
each of the plurality of pixels further comprises a pixel driving circuit for driving the light emitting unit to emit light, the pixel driving circuit comprises a driving transistor, and a first electrode of the driving transistor is coupled to the first power line through the additional resistor; and wherein the driving transistor is provided on the substrate.
does not teach: the additional resistor is provided between the driving transistor and the substrate.
Kim teaches providing an additional resistor in the active layer but does not teach the additional resistor is provided between the driving transistor and the substrate.
Prior art was not found teaching the limitation: the additional resistor is provided between the driving transistor and the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694